GILBERT, Circuit Judge
(dissenting). I am unable to concur with the majority oí the court in holding that the insured in this case used the Suislaw Jliver in violation of the stipulations of flu; policy. It must be presumed that the contract of insurance expressed exactly the risks which the insurance company agreed to assume, The vosel was prohibited from using certain specified ports and places. She was free to go anywhere except to those ports or places. Hhe had the right to traverse the open sea in any direction in going to and from any of the ports which the policy permitted her to use. She undoubtedly had the right to approach as near as possible to the Suislaw River without entering it. For aught that appears to (he contrary, her ordinary route to or from some of the permit h-d ports would take her as near to the Suislaw River as the point where she was anchored when her chain parted, causing her to be drifted ashore. But the opinion of the majority of the court rests upon the fact that, notwithstanding that the vessel was not prohibited to approach that point, her master took her there on this particular occasion, with the intention of entering the Suislaw River. This leaves the decision of the case to turn upon the question of the intention with which the vessel approached the river. It would seem upon principle that no citation of authority would be necessary to sustain the position that the intention or the attempt to enter a prohibited port is not tantamount to using it. If the intention determines, then it would follow that if the vessel had cleared from San Francisco with the intention of entering a prohibited port, and immediately thereafter that intention had been abandoned, and she had been lost on her way to one of the permitted ports, there could be no recovery under the policy. I think that the principle announced in the case of Snow v. Insurance Co., 48 N. Y. 624, should be decisive of this case. In that case the court held that a warranty in a policy of marine insurance not to use a certain port means not to go into it, and that going near or in the direction of the prohibited port is not a breach of the warranty. Said the court by Earl, C.: “A mere intention to violate a policy can never have the effect of an actual violation. The vessel, at the time of her loss, was not sailing in forbidden waters, and, so long as she had not actually reached a forbidden place, the unexecuted intention to reach one cannot avoid the policy.” In Wheeler v. Insurance Co., 35 N. Y. Super. Ct. 247, it was held that, where the words “to use” *154were adopted in a covenant not to use certain ports and places, they meant “to go into a port, harbor, or haven for shelter, commerce, or pleasure, and to derive a benefit or advantage from its protection,” and that to cléar for a port or to sail for it is not to use it under the policy, and is not a violation of the warranty. ' In Insurance Co. v. Tucker, 3 Cranch, 357, a vessel was insured at and from Kingston, in Jamaica, to Alexandria; but she took in a cargo at Kingston for Baltimore and Alexandria, and sailed with the intent to go, first to Baltimore, and then to Alexandria. While on her way, and before reaching the point of deviation from the direct route from Kingston to Alexandria, she was captured. The court held that it was a case of intended deviation only, and that “an intent to do an act can never amount to the commission of the act itself.” These authorities and others, in my opinion, sustain the proposition that where in a policy of insurance there is a warranty not to use a certain port, and the insured proceeds towards that port with the intention and in the attempt to use the port, but in fact goes to no point to which he is prohibited from going, and uses no place or port interdicted by the policy, there is no breach of the terms of the policy. It is to be presumed that the precise agreement of the parties has been specified in the contract, and that the vessel is free to go anywhere upon the high seas, or into any port or place except the interdicted ports and places. In this case the vessel was not to use the Suislaw River. It may be assumed that the insurance company declined to insure against the risks that might be encountered in that river, or, perhaps, in crossing the bar at its mouth. The vessel approached no nearer than the buoy, a quarter of a mile outside the bar. She did not use the river, although her master intended and attempted to use it. Thé policy did not prohibit the intention or the attempt to use it. It prohibited only the use. The contract of insurance has indemnity for its object, and it should be' construed liberally to that end. “Stipulations are construed strictly against the party in whose favor they are made.” 11 Am. & Eng. Enc. Law, 286; Catlin v. Insurance Co., 1 Sumn. 434, Fed. Cas. No. 2,522; Hoffman v. Insurance Co., 32 N. Y. 405; Insurance Co. v. Cropper, 32 Pa St. 351. I think the decree should be affirmed.